The defendants were tried on bills of indictment for the larceny of some 700 pounds of tobacco, valued at $203, taken from the pack-houses of W. H. Oakley and Frank Carmon, on 9 October, 1928, and receiving said tobacco knowing same to have been stolen. By consent the defendants were tried together and the jury returned a verdict of guilty against both of the defendants for larceny. From the judgment pronounced upon the verdict, defendants appealed to the Supreme Court.
At the close of the State's evidence and at the close of all the evidence, both the defendants made motions for judgment of *Page 827 
nonsuit. C. S., 4643. The defendant, J. F. Craft, did not offer any evidence. The defendants' exceptions and assignments of error present the sole question as to whether or not on all the evidence it was sufficient to be submitted to a jury. We think so.
The evidence was circumstantial, but sufficient to have been submitted to the jury; the probative force was for them to determine. S. v. Lawrence,ante, 562. We find in law
No error.